In re Johnson, Carey Pease; — Plaintiffs); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of St. Tammany, 22nd Judicial District Court, Div. “C”, No. 92-11017; to the Court of Appeal, First Circuit, No. CA94 0112.
Granted. The ruling of the court of appeal is vacated and set aside. The judgment of the trial court denying exception of lis pen-dens is reinstated. Case remanded to the Twenty-Second Judicial District Court for further proceedings.
CALOGERO, C.J., and WATSON and LEMMON, JJ., would deny the writ.
DENNIS, J., not on panel.